Citation Nr: 1647448	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a September 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is etiologically related to service.

2. The Veteran's current tinnitus is etiologically related to during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309,  3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Sensorineural hearing loss and tinnitus are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that his noise exposure during service caused his current bilateral hearing loss.  He served in the Navy and his military occupational specialty (MOS) was radio operator.  This MOS was consistent with a moderate level of noise exposure.  The Veteran described working in a small room aboard ship with constant noise from the radios during his daily eight hour shifts.  He reported sleeping underneath the machine shop, and constantly hearing the machines and dropping of tools on the metal deck.  

Service treatment records reflect that his hearing was tested using the Whisper Voice Test in August 1972 and he received a score of 15/15.

On the authorized audiological evaluation in January 1972, prior to his separation from active duty, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
30
15
10
10
10

No speech recognition testing was conducted during the January 1972 evaluation.

The Veteran was afforded a VA examination in May 2015.  However, no puretone thresholds or speech discrimination scores were reported and the test results were deemed to be invalid.  The VA examiner stated that pure tone thresholds were invalid because the Veteran rhymed during speech discrimination testing and provided half spondees during Speech Reception Threshold testing.  Pure tone air conduction thresholds were somewhat questionable.  Therefore, the results were deemed not suitable for rating purposes and not reported.  The VA examiner noted that the Veteran had no pre- or post-military occupational noise exposure or noisy hobbies.  

During the September 2016 Board hearing, the Veteran stated that he had been experiencing hearing problems for many years, and had always had a problem.  He stated that when they came out with captions on TV, years and years ago, they put it on just for him.  He stated that he married his wife a year after leaving service and she noticed very early on that he had hearing problems.  

On the private audiological evaluation in September 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
55
65
LEFT
40
35
35
45
70

It is unclear whether the speech audiometry testing used the Maryland CNC.  Based on this audiological evaluation, the Board finds that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385.

The September 2016 private audiologist opined that it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or as a result of three years of noise exposure during his military service, as he was exposed to loud noise without proper hearing protection.  He noted that the Veteran had extensive noise exposure without using hearing protection during service, but that he reported always using hearing protection during his occupational and recreational noise exposure after service.  

Although the Veteran was not specifically diagnosed with a bilateral hearing loss disability in active service, such is not required.  See 38 C.F.R. § 3.303(d)  (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385  after service).  The evidence of record demonstrates acoustic trauma in service, the Veteran has reported noticing that his hearing was diminished soon after service and continued to worsen, and the private audiologist who performed the September 2016 audiological evaluation opined that the Veteran's noise exposure is at least as likely as not related to or caused by his noise exposure during service.  The September 2015 audiological evaluation report includes a detailed history of the Veteran's noise exposure during and after service, and an adequate rationale to support the audiologist's opinion.  It is the only adequate opinion of record.  Therefore, it is afforded great probative weight.

Therefore, the preponderance of the evidence supports a finding that the Veteran's current bilateral hearing loss disability was caused by acoustic trauma during service.  As such, the Board finds that service connection is warranted. 

Service Connection for Tinnitus - Analysis

The Veteran also contends that his noise exposure during service caused his current tinnitus.  

The Veteran was afforded a VA examination in May 2015. He reported that he had recurrent tinnitus, which began more than 30 years prior.  The VA examiner stated that since there was no documentation of tinnitus in the Veteran's service treatment records, it is not possible to determine if the current tinnitus is related to in-service noise exposure without resorting to mere speculation.

During the September 2016 Board hearing, the Veteran stated that he started noticing the ringing in his ears shortly after leaving service.  He then stated that he had intermittent ringing in his ears during service.  While he reported doing construction work after service, he stated that he had to wear protective gear at all times in order to avoid being fined.  He stated that he had no hobbies that would expose him to loud noise.  The Veteran stated that he had tinnitus continuously since service.

In a September 2016 a private audiological evaluation report, the audiologist opined that the Veteran's tinnitus was as likely as not (50 percent probability or greater) caused by or a result of noise exposure during service.  The basis for this opinion is that the Veteran first recalls experiencing tinnitus shortly after discharge from active duty in 1975, and tinnitus is often a frequent precursor to hearing loss in cases of acoustic trauma or loud noise exposure.  He stated that the tinnitus would be consistent with cochlear damage due to the loud noise exposure.  The Board finds that this is a competent opinion, as the audiologist gave a thorough review of the Veteran's history of noise exposure and symptoms of tinnitus, and gave a 527 evaluation and opinion of record, the Board affords it great probative weight.

Therefore, the preponderance of the evidence supports a finding that the Veteran's current tinnitus was caused by noise exposure during service.  As such, the Board finds that service connection is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


